 In theMatter ofART NEON COMPANY, EMPLOYERandDONALDHICKEY,PETITIONERandSIGN AND PICTORIALPAINTERS LOCAL,UNION No. 1045, UNIONCase No. 30-RD-11-Decided June 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforeClyde F. Waers, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of certain employees of theEmployer as defined in Section 9 (a) of the Act.3.On April 1, 1948, the Employer and the Union entered into a1-year contract covering the five employees in the unit herein involved.'On May 25, 1948, a union-authorization election 2 was held, pursuantto Section 9 (e) (1) of the Act, among the employees in the contractunit.Three of the five employees in the unit voted to authorize theUnion to negotiate a union-security agreement.3On March 15, 1949,the petition herein, seeking the decertification of the Union, was filed.After expiration on March 31, 1949, of the contract between theEmployer and the Union, no new contract was negotiated.1 The contract by its terms covers only members of the Union, but it appears to have beeninterpreted by the parties as covering the unit in question, which includes three sign paintersand two artists and as conferring exclusive recognition on the Union for that unit.2 30-UA-3238The laws of the State of Colorado require that union-security provisions have theapproval of 75 percent of those eligible to voteThe contract which was executedon April1, 1948, contained a union-security clause, but it was never enforced.84 N. L. R. B., No. 18.112 ART NEON COMPANY113The Union'opposes the holding of an election at this time, and re-fuses to participate should one be ordered, on the ground that theEmployer has substituted nonunion men for those employees whovoted for the Union in the union-authorization election. It appears,however, that four of the five employees now in the unit were em-ployed at the time of the election in May 1948, although only one ofthem is a member of the Union in good standing.That one memberrefused to work because of the Employer's failure to sign a new con-tract, and, at the time of the hearing, had not been permanentlyreplaced.Although the Union indicated at the hearing that it now claims torepresent only one of the five employees in the unit, its position wasnot clear, and, in our opinion, did not constitute an unqualified dis-claimer of its position as the collective bargaining representative ofthe employees in the unit.Accordingly, we find that a question af-fecting commerce exists concerning the representation of employeesof the Employer, within the meaning of Section 9 (c) (1) and Sec-tion 2 (6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All practical workmen, including journeymen sign painters, adver-tising, commercial, and neon, pictorial men, display men, and showcard writers, also senior and junior sketch artists, but excluding allemployees not actually engaged in the painting or lettering of signs,in paint processing, in silk screen processing, in the production ofpictorial, lobby, or window displays or in the production of sketches ;also excluding guards, professional employees, and supervisors asdefined in the amended Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit described in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired or-reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Sign and Pictorial Painters Local Union No. 1045.11